DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 08/05/2022.
The amendments filed on 08/05/2022 have been entered. Accordingly claims 1-4, 6-8, 13-17, and 19-20 remain pending. Independent claims 1, 8, and 14 are presently amended.
The previous rejections of the claims under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments to independent claims 1, 8, and 14. There are no remaining rejections. 

Allowable Subject Matter
Claims 1-4, 6-8, 13-17, and 19-20 (renumbered 1-14) are allowed.
An examiner’s statement of reasons for allowance was previously made in the Final rejection mailed 07/21/2022. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793